DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 22-24, 26, 27, 32 and 39-47.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Applicants' arguments, filed 03/22/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 22 is objected to because of the following informalities: “first” in “first cross-linked polysiloxane” should be removed since it is unnecessary as there is no second cross-linked polysiloxane.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26, 27 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 26, 27 and 39 recite the limitation "the antimicrobial agent". There is insufficient antecedent basis for this limitation in the claim. The claims are indefinite since claim 22 recites “at least one antimicrobial agent” and it is unclear whether “the antimicrobial agent” refers to some or all of the “at least one antimicrobial agent.” Amending the claims to recite “the at least one antimicrobial agent” would obviate the rejection. 

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 fails to further limit claim 22. Claim 23 recites a matrix of non-crosslinked polysiloxane and the antimicrobial agent incorporated within the matrix. This recitation is already recited in claim 22. Claim 22 recites a non-crosslinked polysiloxane coating comprising at least one antimicrobial agent in the coating. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 22-24, 26, 27, 32 and 39-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitbourne et al. (US 2007/0299409, Dec. 27, 2007) in view of Cohen (US 2007/0010856, Jan. 11, 2007), Yang (WO 2006/088288, Aug. 24, 2006), Roby et al. (US 2003/0114882, Jun. 19, 2003), Ou (US 2013/0122314, May 16, 2013), and Hoffman et al. (US 2017/0014364, Jan. 19, 2017).
Whitbourne et al. disclose a coated insertable or implantable medical device having anti-infective, anti-protein absorption properties capable of reducing the incidence and/or severity of infections occurring at or associated with the site of insertion or implantation on the bodily surface of such devices, and extending the patency of the device after insertion or implantation (¶ [0001]). In the course of placing an insertable or implantable device in a patient, contamination can occur. Often, the site will be palpated, occasionally contaminating the site (¶ [0002]). Exudate often seeps from the insertion site. The exudate picks up skin flora which can diffuse back into the patient along the wetted device surface, thereby causing infection (¶ [0003]). A method for reducing infections arising from insertion of a medical device through a body surface comprises coating the device with a composition comprising at least one anti-infective and at least one polymer (¶ [0035]). Insertable or implantable devices include devices inserted into tissue, e.g. needles (¶ [0044]). The device has a surface layer, e.g., a coating composition, comprising a biocompatible bioerodible/bioabsorbable polymer, wherein the surface layer prevents, reduces or resists protein encapsulation of the inserted or implanted device. The surface layer may comprise anti-infection and anti-protein absorption agents (¶ [0049]). The surface layer may be on less than the entire inserted portion of the device, the entire inserted portion of the device, or the entire device (¶ [0013]). The anti-infective agent may be triclosan or chlorhexidine (¶ [0017]). The surface layer may further comprise one or more non-bioabsorbable polymers (¶ [0016]). The surface layer may comprise two or more coating layers, which can be a primer, a basecoat and/or a topcoat layer (¶ [0022]). The primer, basecoat and/or topcoat composition may contain at least one polymer and at least one anti-infective agent (¶ [0100]). The basecoat and the topcoat may comprise different polymers (¶ [0026]). The polymer may be bioerodible/bioabsorbable or biostable. The polymer may be slough off from the device, thereby removing absorbed protein from the device surface (¶ [0056]). 
Whitbourne et al. differ from the instant claims insofar as not disclosing wherein the coated insertable or implantable medical device is a suture needle with an attached suture material.
However, Cohen discloses wherein one problem with any surgical device, including sutures, is the potential for bacterial to adhere to the device. Thus, Cohen discloses a suture comprising a plurality of filaments, wherein an antimicrobial coating is on at least a portion of the plurality of filaments. The suture is attached to a needle to produce a needled suture. The needled suture is passed through tissue to create wound closure (claim 22). There is a need for synthetic absorbable multifilament sutures that can remain in vivo for extended periods of time with enhanced antimicrobial efficacy (¶ [0006]). 
It would have been prima facie obvious to one of ordinary skill in the art to have the insertable or implantable medical device of Whitbourne et al. as a needled suture since the insertable or implantable medical device have anti-infective properties and needled sutures are a known medical device in need of anti-infective properties as taught by Cohen. 
The combined teachings of Whitbourne et al. and Cohen do not disclose wherein the needle of a suture needle is coated with anti-infective agents as well.
However, Yang discloses medical needles having antibacterial and painless function (page 1, paragraph 1). Generally, medical needles, such as injection needles, surgical needles, or acupuncture needles, are applied to patients by the hand of men. However, it is known that bacteria of generally 200,000 – 300,000 ea/cm2 or more may exist on the men’s hand. Furthermore, if hand washing or disinfection is insufficient, the number of bacteria detected can be further increased. Thus, there is still a possibility that patients may be infected with bacteria in a procedure when an operator handles medical needles (page 1, paragraph 3). 
It would have been prima facie obvious to one of ordinary skill in the art to have the needle of a suture needle coated with the surface layer of Whitbourne et al. comprising anti-infective agents in order to avoid bacterial infection since injection needles are susceptible to bacteria as taught by Yang and the surface layer of Whitbourne et al. comprises anti-infective agents.
The combined teachings of Whitbourne et al., Cohen, and Yang do not disclose multiple passages of the suture needle through tissue.
However, Roby et al. disclose wherein a surgical needles may pass through the same or similar tissue about 5 to about 20 times (¶ [0013]).
It would have been prima facie obvious to one of ordinary skill in the art to have about 5 to about 20 passages of the suture needle through tissue since a suture needle is a surgical needle and surgical needles are known in the art to pass through tissue about 5 to about 20 times as taught by Roby et al. Furthermore, it would have been obvious to one of ordinary skill in the art to have pass the suture needle through tissue multiple times (e.g. at least 20 times) depending on the size of the wound that needs suturing. 
The combined teachings of Whitbourne et al., Cohen, Yang, and Roby et al. do not disclose wherein the basecoat comprises crosslinked polysiloxane (i.e. lubricious polymer). 
	However, Ou discloses a medical device coated with a lubricious silicone coating, the coating comprising a cross-linkable silicone polymer, a silicone cross-linking agent, and a catalyst (claim 27). Suitable cross-linkable silicone polymers include vinyl terminated polydimethylsiloxane (claim 28). Suitable catalysts include Ashby Karstedt Catalyst (claim 34).
	Whitbourne et al. disclose wherein the basecoat may comprise a bioerodible/bioabsorbable or biostable polymer. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a crosslinked polysiloxane (i.e. lubricious polymer) into the basecoat of Whitbourne et al. since the basecoat may comprise a bioerodible/bioabsorbable or biostable polymer and a crosslinked polysiloxane is a known bioerodible/bioabsorbable or biostable polymer effective for medical devices as taught by Ou.
The combined teachings of Whitbourne et al., Cohen, Yang, Roby et al., and Ou do not disclose wherein the topcoat comprises a non-crosslinked polysiloxane (i.e. abradable lubricous coating).
However, Hoffman et al. disclose an endoprosthesis with a drug coating comprising of at least one antibiotic agent (abstract). The coating may comprise a biodegradable polymer such as polysiloxanes (¶ [0042]).
Whitbourne et al. disclose wherein the topcoat may comprise a bioerodible/bioabsorbable or biostable polymer different from the basecoat. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a non-crosslinked polysiloxane (i.e. abradable lubricous coating) into the topcoat of Whitbourne et al. since the topcoat may comprise a bioerodible/bioabsorbable or biostable polymer different from the basecoat and a non-crosslinked polysiloxane is a known bioerodible/bioabsorbable or biostable polymer effective for medical devices as taught by Hoffman et al.
In regards to instant claim 22 reciting depositing at least a portion of said abradable coating onto and/or in said tissue, Whitbourne et al. disclose wherein the surface layer may be slough off from the device. Thus, one ordinary skill in the art would reasonably expect some of the surface layer to be deposited on and/or in tissue when sloughed off. 
In regards to instant claim 22 reciting a portion of the abradable lubricious coating sloughs off during each passage through the tissue, instant claim 22 does not disclose what amount of abradable coating is sloughed off during each passage. One of ordinary skill in the art would reasonably expect some coating to be sloughed off due to friction against tissue when the needle is passed through the tissue. 
In regards to instant claim 24 reciting wherein the abradable lubricious coating is disposed on the medical device as a sacrificial coating, Whitbourne et al. disclose wherein the surface layer may be slough off from the device. Therefore, since it is not a permanent layer, it is a sacrificial layer.
In regards to instant claim 32 reciting wherein the non-crosslinked polysiloxane has a weight average molecular weight selected to result in abradability of said coating upon passing through tissue, since the surface layer of Whitbourne et al. is capable of being sloughed off, it has a weight average molecular weight selected to result in abradability of said coating upon passing through tissue.
In regards to instant claim 39 reciting wherein the antimicrobial agent causes a zone of inhibition of microbial growth of at least about 0.1 mm around the penetrated tissue of a surface site, Whitbourne et al. disclose substantially the same antimicrobial agent as the claimed invention (i.e. triclosan and/or chlorhexidine). Therefore, one of ordinary skill in the art would reasonably expect the antimicrobial agent of Whitbourne et al. to cause a zone of inhibition of microbial growth of at least about 0.1 mm around the penetrated tissue of a surface site like the claimed invention. 
In regards to instant claims 40 and 41 reciting wherein at least about 50% or at least about 90% of the abradable lubricious coating is lost after 10 passes through the penetrated tissue, based upon an original weight of the coating, the specification discloses in paragraph [00022] wherein the abradable lubricious coating may be non-crosslinked polysiloxane. Since it would have been obvious to one of ordinary skill in the art to have incorporated non-crosslinked polysiloxane into the top layer of Whitbourne et al., at least about 50% or at least about 90% of the top layer of Whitbourne et al. will necessarily be lost after 10 passes through the penetrated tissue like the claimed invention. 
In regards to instant claims 46 and 47 reciting wherein each of said passages deposits a portion of said abradable lubricious coating sufficient to generate a ZOI on Staphylococcus aureus for at least 24 hours and wherein each of said passages creates a uniform concentration of antimicrobial agent, the claimed abradable lubricious coating comprises non-crosslinked polysiloxane and an antimicrobial agent. Whitbourne et al. disclose substantially the same antimicrobial agent (e.g. triclosan) as the claimed invention and it would have been obvious to one of ordinary skill in the art to have incorporated non-crosslinked polysiloxane into the top layer of Whitbourne et al. Therefore, one of ordinary skill in the art would reasonable conclude that the suture needle comprising the coating of Whitbourne et al. deposits a portion of the coating sufficient to generate a ZOI on Staphylococcus aureus for at least 24 hours and creates a uniform concentration of antimicrobial agent like the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection necessitated by Applicant’s amendment has been made.


Conclusion
Claims 22-24, 26, 27, 32 and 39-47 are rejected.
Claims 1-21, 30, 31, 37 and 38 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612